Exhibit 10.81

CONFIDENTIAL DRAFT

SELLAS LIFE SCIENCES GROUP, INC.

WARRANT EXCHANGE AGREEMENT

This Warrant Exchange Agreement (this “Agreement”) is made as of February 14,
2018 (“Effective Date”), by and between SELLAS Life Sciences Group, Inc., a
Delaware corporation (the “Company”), and LINCOLN PARK CAPITAL FUND LLC.
(collectively, the “Holder”).

RECITALS

WHEREAS, the Holder currently holds 8,333 warrants (the “Warrants”) to purchase
shares of the Company’s common stock, par value $0.0001 per share (“Common
Stock”); and

WHEREAS, subject to the terms and conditions set forth herein, the Company and
the Holder desire to cancel and retire the Warrants in exchange (the “Exchange”)
for shares of Common Stock (the “Exchange Shares”), the number of which is the
quotient of $19,500.00 divided by the closing price of the Exchange Shares on
the NASDAQ Capital Market on the trading day preceding the Closing Date of the
Exchange Shares in reliance on the exemption from registration provided by
Section 3(a)(9) of the Securities Act of 1933, as amended (the “Securities
Act”).

In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and the Holder hereby agree as follows:

AGREEMENT

SECTION 1. EXCHANGE AND TERMINATION.

a) In consideration of and in express reliance upon the representations,
warranties, covenants, terms and conditions of this Agreement, the Holder agrees
to deliver and surrender to the Company for cancellation the Warrants in
exchange for the Exchange Shares, and the Company agrees to issue and deliver
the Exchange Shares to the Holder.

b) The closing under this Agreement (the “Closing”) shall take place upon the
satisfaction of each of the conditions set forth in Sections 4 and 5 hereof (the
“Closing Date”). By February 16, 2018, (i) the Company shall cause the transfer
agent for the Common Stock to issue and deliver the Exchange Shares duly
registered and freely tradable through the facilities of DTC by DWAC to the
custodian and account provided to the Company in writing by the Holder and
(ii) the Holder shall deliver and surrender or cause to be delivered and
surrendered to the Company for cancellation the Warrants.

c) If the Closing has not occurred by February 16, 2018, this Agreement shall
terminate.



--------------------------------------------------------------------------------

SECTION 2. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.

The Company hereby represents and warrants as of the date hereof to, and
covenants with, the Holder as follows:

a) Organization and Standing. The Company has been duly incorporated and is
validly existing as a corporation in good standing under the laws of Delaware,
has full corporate power and authority to own or lease its properties and
conduct its business as presently conducted, and is duly qualified as a foreign
corporation and in good standing in each jurisdiction in which the character of
the property owned or leased or the nature of the business transacted by it
makes qualification necessary, except where the failure to be so qualified would
not have a material adverse effect on the business, properties, financial
condition or results or operations of the Company (a “Material Adverse Effect”).

b) Authorization; Corporate Power. This Agreement has been duly authorized,
validly executed and delivered on behalf of the Company and is a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms (except as limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting the
enforcement of creditors’ rights generally, and (ii) equitable principles
generally, including any specific performance), and the Company has the
requisite corporate power and authority to execute and deliver this Agreement
and the other agreements and documents contemplated hereby and to perform its
obligations hereunder and thereunder.

c) Issuance and Delivery of the Exchange Shares. The Exchange Shares have been
duly authorized and, will be validly issued, fully paid and nonassessable.
Assuming the Warrants were purchased by Holder in the Company’s offering of
Common Stock and warrants made pursuant to the Company’s prospectus filed with
the Securities and Exchange Commission (the “SEC”) pursuant to Rule 424(b)(5) on
February 9, 2017 (the “Registered Offering”) and the Holder is not an
“Affiliate” (as such term is defined in Rule 405 promulgated under the
Securities Act of 1933, as amended (the “Securities Act”)) of the Company, the
Exchange Shares will be issued to the Holder without legend and will be freely
tradable by the Holder.

d) Governmental Consents. No consent, approval or authorization of or
designation, declaration or filing with any governmental authority on the part
of the Company is required in connection with the valid execution and delivery
of this Agreement or the offer, sale or issuance of the Exchange Shares or the
consummation of any other transaction contemplated by this Agreement.

e) No Default or Violation. The execution and delivery of the Agreement and the
consummation of the transactions contemplated by this Agreement by the Company
will not (i) result in a breach of or a default under any of the terms or
provisions of (A) the Company’s certificate of incorporation or by-laws, or
(B) any material provision of any indenture, mortgage, deed of trust or other
material agreement or instrument to which the Company is a party or by which it
or any of its material properties or assets is bound or (ii) result in a
violation of any provision of any law, statute, rule, regulation, or any
existing applicable decree, judgment or order by any court, Federal or state
regulatory body, administrative agency, or other governmental body having
jurisdiction over the Company, or any of its material properties or assets
except in the case of clauses (i)(B) or (ii) for any such breaches, defaults or
violations which would not have a Material Adverse Effect.

 

2



--------------------------------------------------------------------------------

f) Disclosure of Agreement. The Company shall, on or before 8:30 a.m., New York
City time, on February 20, 2018 issue a Current Report on Form 8-K disclosing
all material terms of the transactions contemplated hereby (such Current Report
on Form 8-K the “8-K Filing”). From and after the filing of the 8-K Filing, the
Holder shall not be in possession of any material, nonpublic information
received from the Company or any of its subsidiaries or any of their respective
officers, directors, employees, affiliates or agents, that is not disclosed in
the 8-K Filing. The Company shall not, and shall cause its officers, directors,
employees, affiliates and agents, not to, provide the Holder with any material,
nonpublic information regarding the Company from and after the filing of the 8-K
Filing without the express written consent of the Holder. To the extent that the
Company delivers any material, non-public information to the Holder without the
Holder’s express prior written consent, the Company hereby covenants and agrees
that the Holder shall not have any duty of confidentiality to the Company, any
of its subsidiaries or any of their respective officers, directors, employees,
affiliates or agents with respect to, or a duty to the Company, any of its
subsidiaries or any of their respective officers, directors, employees,
affiliates or agents not to trade on the basis of, such material, non-public
information. The Company shall not disclose the name of the Holder in any
filing, announcement, release or otherwise, unless such disclosure is required
by law or regulation. In addition, effective upon the filing of the 8-K Filing,
the Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the Holder or any of its
affiliates, on the other hand, shall terminate and be of no further force or
effect.

SECTION 3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE HOLDER.

(i) The Holder represents and warrants to and covenants with the Company that:

(a) Valid Existence; Good Standing. To the extent the Holder is a corporation,
limited liability company or other type of entity, the Holder is validly
existing and in good standing under the laws of the jurisdiction of its
organization.

(b) Authority; Authorization. The Holder has full right, power, authority and
capacity to enter into this Agreement and the other agreements and documents
contemplated hereby and to perform its obligations hereunder and thereunder and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement. Upon the execution and delivery of this Agreement
by the Holder, this Agreement shall constitute a valid and binding obligation of
the Holder, enforceable in accordance with its terms (except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or affecting the enforcement of creditors’ rights generally, and
(ii) as limited by equitable principles generally, including any specific
performance).

 

3



--------------------------------------------------------------------------------

(c) Title. The Holder owns and holds the entire right, title and interest in and
to, and is the record and beneficial owner of, the Warrants and the Holder owns
the Warrants free and clear of all Encumbrances (as defined below). The Holder
has the full power and authority to vote, transfer and dispose of the Warrants
free and clear of any right or Encumbrances. There is no restriction affecting
the ability of the Holder to transfer the legal and beneficial title and
ownership of the Warrants to the Company and, at the Closing, the Company will
acquire legal and valid title to the Warrants, free and clear of all
Encumbrances. Other than the transactions contemplated by this Agreement, there
is no outstanding vote, plan, pending proposal, or other right of any person to
acquire all or any of the Warrants. “Encumbrances” shall mean any security or
other property interest or right, claim, lien, pledge, option, charge, security
interest, contingent or conditional sale, or other title claim or retention
agreement, interest or other right or claim of third parties, whether perfected
or not perfected, voluntarily incurred or arising by operation of law, and
including any agreement (other than this Agreement) to grant or submit to any of
the foregoing in the future.

(d) Purchase of Warrants in the Registered Offering. The Holder purchased the
Warrants in the Registered Offering.

(e) Securities Act Exemption. Neither the Holder nor anyone acting on behalf of
the Holder has received any commission or remuneration directly or indirectly in
connection with or in order to solicit or facilitate the Exchange. The Holder
understands that the Exchange contemplated hereby is intended to be exempt from
registration by virtue of Section 3(a)(9) of the Securities Act. The Holder
understands that the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
the Holder set forth herein for purposes of qualifying for the exemption under
Section 3(a)(9) of the Securities Act as well as qualifying for exemptions under
applicable state securities laws.

(f) Non-Affiliate. The Holder is not an Affiliate of the Company and has not
been an Affiliate during the three months prior to the date hereof.

(g) Information. The Holder has, in connection with its decision to acquire the
Exchange Shares, relied with respect to the Company and its affairs solely upon
the Company’s filings with the SEC and the representations and warranties of the
Company contained herein.

(h) Advisors. The Holder understands that nothing in this Agreement or any other
materials presented to the Holder in connection with the exchange of the
Warrants and issuance and acquisition of the Exchange Shares constitutes legal,
tax or investment advice. The Holder has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its acquisition of the Exchange Shares. With
respect to such matters, the Holder relies solely on such advisors and not on
any statements or representations of the Company or any of its agents, written
or oral. The Holder understands that it (and not the Company) shall be
responsible for its own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement.

 

4



--------------------------------------------------------------------------------

(i) Limitation on Resales. For thirty (30) trading days following the Closing
Date, the Holder shall not sell more than 2.0% of trading volume of Common Stock
as reported by Bloomberg, LP for the applicable date of determination through
open market sales through the NASDAQ Capital Market on any trading day in which
the NASDAQ Capital Market is open for trading.

SECTION 4. CONDITIONS TO COMPANY’S OBLIGATIONS AT THE CLOSING.

The Company’s obligation to complete the issuance of the Exchange Shares and
deliver the Exchange Shares to the Holder at the Closing shall be subject to the
following conditions to the extent not waived by the Company:

a) Execution and Delivery. The Holder shall have executed and delivered this
Agreement.

b) Covenants. The Holder shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Holder at or prior
to the Closing Date.

c) Surrender of Warrants. The Company shall have received in physical form or
through book-entry transfer from the Holder all certificates or book-entry
notation representing the Warrants to be exchanged for the Exchange Shares.

d) Representations and Warranties. The representations and warranties of the
Holder shall be true and correct in all material respects as of the date when
made and as of the Closing Date as though made at that time, except for
representations and warranties that are expressly made as of a particular date,
which shall be true and correct in all material respects as of such date.

SECTION 5. CONDITIONS TO THE HOLDER’S OBLIGATIONS AT THE CLOSING.

The Holder’s obligation to deliver the Warrants and accept delivery of the
Exchange Shares shall be subject to the following conditions to the extent not
waived by the Holder:

(a) Execution and Delivery. The Company shall have executed and delivered this
Agreement.

(b) Covenants. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Closing Date.

(d) Delivery of Exchange Shares. The Company shall have delivered the Exchange
Shares in accordance with the instructions provided pursuant to Section 1.b)
hereof.

(e) Representations and Warranties. Each of the representations and warranties
of the Company shall be true and correct in all material respects as of the date
when made and as of the Closing Date as though made at that time, except for
representations and warranties that are expressly made as of a particular date,
which shall be true and correct in all material respects as of such date.

 

5



--------------------------------------------------------------------------------

SECTION 6. NOTICES.

All notices, requests, consents and other communications hereunder shall be in
writing, shall be sent by confirmed electronic mail, or mailed by first-class
registered or certified airmail, or nationally recognized overnight express
courier, postage prepaid, and shall be deemed given when so sent in the case of
electronic mail transmission, or when so received in the case of mail or
courier, and addressed as follows:

(a) if to the Company, to:

SELLAS Life Sciences Group, Inc.

315 Madison, 4th Flr.

New York, New York 10017

Attention: Angelos Stergiou, M.D., ScD h.c.

E-Mail: astergiou@sellaslife.com

or to such other person at such other place as the Company shall designate to
the Holder in writing; and

(b) if to the Holder, at the address as set forth at the end of this Agreement,
or at such other address as may have been furnished by the Holder to the Company
in writing.

SECTION 7. MISCELLANEOUS.

a) Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

b) Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

c) Governing Law. This Agreement shall be governed by and construed under the
laws of the State of New York without regard to the choice of law principles
thereof. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the State of New York located in The
City of New York, Borough of Manhattan for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or thereby, and hereby irrevocably waives any objection that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

6



--------------------------------------------------------------------------------

d) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties. In the event that any signature is delivered by facsimile
transmission or by an e-mail which contains an electronic file of an executed
signature page, such signature page shall create a valid and binding obligation
of the party executing (or on whose behalf such signature is executed) with the
same force and effect as if such facsimile or electronic file signature page (as
the case may be) were an original thereof.

e) Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, permitted assigns, heirs, executors and administrators of the
parties hereto.

f) Entire Agreement; Amendments. This Agreement and other documents delivered
pursuant hereto constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and thereof. This
Agreement may be amended, modified, superseded, cancelled, renewed or extended,
and the terms and conditions hereof may be waived, only by a written instrument
signed by all parties, or, in the case of a waiver, by the party waiving
compliance. Except as expressly stated herein, no delay on the part of any party
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any right, power or
privilege hereunder preclude any other or future exercise of any other right,
power or privilege hereunder.

g) Survival. The representations, warranties, covenants and agreements made in
this Agreement shall survive the closing of the transactions contemplated hereby
and the exchange and delivery of the Warrants and the Exchange Shares.

[signature pages follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

SELLAS LIFE SCIENCES GROUP, INC. By:   /s/ Angelos Stergiou Name:   Angelos
Stergiou, M.D., ScD h.c. Title:   Chief Executive Officer

COMPANY SIGNATURE PAGE TO

WARRANT EXCHANGE AGREEMENT



--------------------------------------------------------------------------------

HOLDER:

 

LINCOLN PARK CAPITAL LLC.

By:     Name:     Title:     Address:   E-Mail:    

DWAC INSTRUCTIONS Broker Name and DTC Number:       Account Number at DTC
Participant

(if applicable):        

HOLDER SIGNATURE PAGE TO

WARRANT EXCHANGE AGREEMENT